Per Curiam.
This is an original proceeding in this court brought by the Attorney General in his official capacity, charging respondent, W. Lucas Woodall, with a violation of the provisions of section 21, chapter 14, ’35 C.S.A. relating to the unauthorized practice of law. It appears that respondent is cashier of the Pitkin County Bank in Aspen, Colorado. In the complaint filed herein it is charged that respondent, not being licensed to practice law in this state, did, within this state, practice law by drafting and preparing and causing to be executed a will for one Joseph Sawyer.
By his answer, respondent states that he has no in*564dependent recollection of whether or not he prepared a will for said Joseph Sawyer; alleges that because there was only one resident attorney in Aspen, Colorado, and that this attorney was frequently absent from his home town; “that as a result the respondent was continuously requested by various members of the public to write and prepare legal documents although he had no desire to so do; he alleges that he never at any time represented himself as qualified or capable of preparing legal documents of any nature for any member of the public.”
Attached to respondent’s answer is the affidavit of Joseph H. Sawyer stating .that respondent wrote and caused to be executed Mr. Sawyer’s will, and “that Mr. Woodall never at any time, told affiant that he, Woodall, was a lawyer or attorney or that he possessed any knowledge of law.”
We conclude from the record that respondent engaged in the practice of law in this state without having the requisite license. We find respondent guilty of contempt of this Court; adjudge that he be fined therefor in the sum of $200, said sum to be paid into the office of the Clerk of this Court within twenty days of the announcement hereof, and that in default of said payment, respondent be incarcerated in the county jail of Pitkin county, Colorado, and there held without bail for a period of sixty days, or until such fine has been paid.